START, J.
The orator is a creditor of the estate of George W. Brown. Defendant Nancy L. Brown, widow of George W. Brown, made application to the probate court for the district of Fair Haven for the appointment of commissioners to set out her homestead and dower, and thereupon the court appointed the defendants, Francis A. Barrows, Thomas B. Clark and Gardner Parker, such commissioners. The commissioners entered upon the performance of the duties assigned to them and, while thus engaged, they were restrained from proceeding further by the injunction order in this case.
The probate court has jurisdiction of all matters reported by the special master, and power to grant such relief as the *83orator is entitled to and, having taken jurisdiction, we see no occasion for the interference of the court of chancery. R. L., ss. 1898, 1914 and 2220.

Decree affirmed and cause remanded.